ACCEPTED
                                                                     14-14-00822-CV
                                                     FOURTEENTH COURT OF APPEALS
                NO. 14-14-00822-CV                                HOUSTON, TEXAS
                                                                7/21/2015 9:02:51 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

            IN THE COURT OF APPEALS
 FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                  AT HOUSTON                FILED IN
                                             14th COURT OF APPEALS
                                                HOUSTON, TEXAS
                                             7/21/2015 9:02:51 PM
             TOKES TOSIN ADELEYE,            CHRISTOPHER A. PRINE
                                                      Clerk
                                Appellant
                       V.

          MARGARET MODUPE DRISCAL,

                                Appellee


ON APPEAL FROM THE 310TH JUDICIAL DISTRICT COURT,
             HARRIS COUNTY, TEXAS
           TRIAL CAUSE NO. 2013-66224




                APPELLEE'S BRIEF


                                Respectfully submitted,

                                   ~~
                                THEODORE HAYNEs:nt!
                                Attorney for Appellee
                                Texas Bar No. 00787665
                                P.O. Box 300833
                                Houston, Texas 77230-0833
                                Telephone: (713) 660-7646
                                Telecopier: (713) 660-0203
                                E-mail: thaynesjr@prodigy.net



            ORAL ARGUMENT REQUESTED
             IDENTITY OF PARTIES AND COUNSEL



AppelJee:                     Attorney:

Margaret Modupe Driscal       Theodore Haynes, Jr.
                              Attorney for Appellee
                              Texas Bar No. 00787665
                              P.O. Box 300833
                              Houston, Texas 77230-0833
                              Telephone: (713) 660-7646
                              Telecopier: (713) 660-0203
                              E-mail: thaynesjr@prodigy.net



Respondent/Appellant:         Attorney:

Tokes Tosin Adeleye           Pro Se
                              7901 Glen Cove Lane
                              Stone Mountain, Georgia 30083
                              Telephone: (770) 498-3525
                              Telecopier: (770) 498-3525
                                             TABLE OF CONTENTS

lI)1O~1'I1',{    ()J1   I'l\Jft1'J];~ f\J\[[) (;(){JJ\f~101o ..... .. ... .. ... .... ........ ........ ............ i


1'ABlolO ()J1    (;()~1'E~1'~ ...... .......... ... .. .. .. .. ....... . .. ... ...... .... .... ....... ....... .ii


il'IDIOX ()J1 AU1'H()RInlO~ .... ... .. . .. .... ....... .. ... ... ... ........ ... .......... .... .. .iii-iv

RE(;()RD REJ1ERE~(;E~ ..... ........... .............................................. ................................v

~1'A 1'1Ol\ffi~1'       ()J11'HlO   (;A~K ... .. .. ..... .... ... .... ...... ... ... . ........ ........ . ......... I


~1' A 1'1Ol\ffi~1'      m1'HlO J1A(;1'~ .... .. .. ..... .. ....... ............................ ........ 2-12

~UMMAR,{           ()J11'HlO l\JftGUl\ffi~L ........... ................. ... ...... .... . .. ......... 13

l\JftGUl\ffi~1' ...................... ...... ..................... ........ ... ......... .. ....... 14-57


          Reply to Appellant's Issue ~o . I.
                 1'he finding that that parties were married in ~igeria, on May 18, 1984, without
                 impediments, was a just and right fmding by the trier of fact and the facts
                 support that finding ......................................................... ................. 14-42

          Reply to Appellant's Issue ~o. 2.
                 Appellant received ample notice that an expert in
                 ~igerian traditional weddings would testify .. .... ............................ 42-44


          Reply to Appellant's Issue ~o . 3.
                 1'he 1'rial (;ourt had in personurnjurisdiction over
                 the I'etitioner and the Respondent ....................................... .... ..... 44-50

          Reply to Appellant's Issue ~o. 4.
                 1'he 1'rail (;ourt had in rem jurisdiction over
                 the property the subject of the lawsuit. ...................... ... ...... 51 -57

REQUIO~1'       1'() ~UI'nIOME~1' (;loIORK'S RE(;()RD ........................ .......... 58

AH()~,{'~ J1EIO~                AND      (;()~lr. ...... ...... .. ...... .. .... . . .. ............. .. ...... .58-59


I'RA '{lOR.. .. ............. ..... ...... ...... ......... ....... .. ... ..... .. .... .. ...... ......... .... 60

(;ER1'ITI(;A1'10 ()J1        (;()MI'UA~(;IO ...................................................... ...................... 61


(;IOR1'ITI(;A1'E m           ~IORVI(;IO ... ... . ....... .. ..... .. ........ .. ...... .... .. ..... .. .. ........ 61


VIORIH(;An()~ ... ....................... . ... .... ... ... ........ ... ....... ...... ......... ..... 62



                                                                       11
                                 INDEX OF AUTHORITIES

Texas Family Code, §1.l01.. ................. . ... .... ........... ...... .. ......... 14

Texas Family Code, §1.l03 ... .... ................................... .. .... . .... .. 14

Texas Family Code, §1.l 02 ......................................... .............. 15

Texas Family Code, Chapter 6 §6.202 ..... .... .. ... .. . ..... .. .... . ..... ......... 16

Fantasy Ranch, Inc. v. City ofArlington,

193 S.W.3d 605, 615 (Tex. App. - Fort Worth 2006, pet. denied) ... . ... .. .41

McMahan v. Greenwood,

 108 S.W.3d 467,500 (Tex. App. - Houston [14TH Dist.] 2003,

pet. denied) ........ . .... ... ...... .. . ...... ..... . .................... . ..... ...... ... .41



Tex. R. App. P. 33.1 (a) ................ ........ ... .. ........ .. ...... . ...... .... .41

Pat Baker Co. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998) ......... .. .41

Exxon Mobil Corp. v. Hines,

252 S.W. 3d. 496, 507 (Tex. App. - Houston [14TH Dist.] 2008,

pet. deni ed ............... ........ ..... .. ..... ...... .. ..... ........................ .41

Texas Family Code, Chapter 6 §6.301.. ...... ................... ... .. . .. ..... .. .44

Texas Family Code, Chapter 6 §6.202 ............. ............................. .44

In the Interest ofSA. v. , 837 S.W. 2d. 80 (Tex. 1992) ..... ....... ... ... ... . .. .48



                                                        III
Reynolds v. Reynolds,

2 S.W. 3d. 429 (Tex. App. - Houston [1 ST Dist.] (1999) ..................... .48

Texas Elec. Ry. Co. v. Neale,

244 S.W. 2d. 329 (Tex. Civ. App. Waco, 1951) ... .. ........................... 52

Orbeckv. Allen, 276 S,W, 947 (Tex. Civ. App. - Waco 1925) .... .... ........ 52



Davey v. Margaret! Jordan Royalties, Inc.

Court of Appeals, Tyler, August 13,2014, Not reported in S.W. 3d,

2014 WL 3939669, 12-13-00002-CV ............................................ 52



Aloe Ltd., Inc. v. Koch,

735 S.W. 2d. 364, (Tee, Civ. App. - Corpus Christi, 1987, no writ) ........ 52



Fish v. Tandy Corp.,

948 S.W. 2d. 886, 887 (Tex. App. Fort Worth 1997, pet. denied) . .. .. ...... 52



Wells v. Hiskett, 288 S.W. 2d. 257 (Tex. Civ. App. - Texarkana, 1956) ... 52




                                            IV
                          RECORD REFERENCES

Clerk's Record

      The Clerk's Record consist of one (1) volume and is referred herein as CR

followed by the page number(s).


Reporter's Record

      The Reporter's Record consist of a one (I) volume of one (I) of the temporary

orders hearing, on January 7, 2014, recorded by Deputy Court Reporter Kim

Weidenheft, (referred to herein as D.R.R., followed by the volume number, page

number(s) and line number(s)) and the two (2) volume of three (3) volume of record

of the trial itself, on September 23, 2014, recorder by Official Court Reporter Ben

Alva, (referred to herein as O.R.R. followed by the volume number, page number(s)

and line number(s)) and the one (1) volume of one (1) volume of record of the trial

itself, on September 24, 2014, recorded by computerized stenotype machine, by

Deputy Court Reporter Geneva M. Villanueva, (referred to herein as R.R., followed

by the volume number, page number(s) and line number(s).


Exhibits

      Exhibits will be referred to by Exhibit No. e.g. "Petitioner's Exhibit No.1"




                                          v
TO THE HONORABLE COURT OF APPEALS:

       MARGARET MODUPE DRISCAL, (hereinafter "Driscal"), Appellee, files

her brief in response to the appeal of TOKES TOSIN ADELEYE (hereinafter

"Adeleye"), Appellant, in this cause.        Driscal requests the opportunity for oral

argument of this appeal. Because of the complexity of the claims and procedures in

issue, Driscal believes oral argument will help to clarify the claims of the parties.



                        STATEMENT OF THE CASE

      The finding that the parties were married in Nigeria, on May 18, 1984, without

impediments, was a just and right fmding by the trier offact and the facts support that

fmding.



      Appellant received ample notice that an expert m Nigerian traditional

weddings would testify.



      The Trial Court had      III   personam jurisdiction over the Appellee and the
Appellant.


      The Trial Court had in rem jurisdiction over the property the subject of the
lawsuit.
                         STATEMENT OF FACTS


      On MAY 18, 1984, the parties to the underlying lawsuit were married in

NIGERIA, through a traditional Nigerian wedding, which is recognized as a valid

marriage in the United States of America.      After the wedding, the parties lived

together as husband and wife, held themselves out to the world as being married,

were the biological parents of three children and shared in the payments of

expenditures together. No evidence of any marriages of the parties that occurred

prior to the MAY 18, 1984, such as a malTiage license or marriage certificate, was

produced and entered into evidence or even attempted to be entered into evidence.



      On November 1, 2013 , Driscal filed her Original Petition For Divorce. On

JANUARY 7, 2014, a temporary orders hearing was held in the underlying case, to

decide which party would have temporary possession of the real property located at

23015 ADWICK COURT, KATY, HARRIS COUNTY, TEXAS                         77450.   The

property the subject of the temporary orders hearing was in the possession of the

AppelleelPetitioner MARGARET DRISCAL (Driscal), at the time of the temporary

orders hearing. An eviction case had been filed by AppellantlRespondent TOKES

TOSIN ADELEYE (Adelye), at the time ofthe temporary orders hearing.




                                         2
Please note that the eviction case was not filed by LONGTERM CARE, INC. or on

behalf of LONGTERM CARE, INC., as Plaintiff, but was filed with TOKES TOSIN

ADELEYE (Adeleye) as Plaintff. To/res Adeleye v. Margaret Driscal, Cause No.

EV52C0348292, Justice of the Peace, Precinct 5, Place 2, Harris County, Texas

(December 17, 2013 - January 7, 2014. After the temporary orders hearing, the

Court ruled that Adeieye should have temporary possession of the property the

subject of the lawsuit. The Court found that additional evidence of the traditional

Nigerian wedding was required.



       On SEPTEMBER 23, 2014 and SEPTEMBER 24, 2014, the parties to this

cause proceeded to trial before the Court, and the Court having heard and considered

the admissible evidence and the arguments of counsel rendered its opinion as

follows:

      "No jury having been demanded by either party, and it appearing that the

Original Petition for Divorce filed herein by Petitioner has been on file for at least

sixty days and is in proper form and contains all the allegations required by law, the

Court proceeded to hear the evidence and argument, and, same having been

submitted to the Court, the Court is of the opinion that the material allegations of said

Petition are true and correct and have been proved by full and satisfactory evidence

and that [mdings and orders should be entered as follows:

                                           3
       The Court finds that the pleadings of Petitioner are in due form and contain all

the allegations, information and prerequisites required by law.         The Court, after

receiving evidence, finds that it has jurisdiction over this cause of action and the

parties and that at least 60 days have elapsed since the date the suit was filed. The

Court finds that, at the time of the filing of this suit, Petitioner had been a domiciliary

of the State for the preceding six-month period and a resident of this county for the

preceding ninety-day period. All persons entitled to citation were properly cited.



      The Court finds that the parties were married in NIGERIA, on MAY 18, 1984,

and therefore the marriage is valid.



      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

marriage of MAY 18, 1984, in NIGERIA, of MARGARET MODUPE DRISCAL,

Petitioner, also know as MARGARET MODUPE EGUN, and TOKES TOSIN

ADELEYE, Respondent, is val id.



      The Court finds that Petitioner should be granted a divorce from Respondent

severing the bonds of matrimony between them.




                                            4
        IT IS THEREFORE ORDERED, ADruDGED, AND DECREED that the

bonds of matrimony heretofore existing between said Petitioner and Respondent are

hereby dissolved and Petitioner is granted a divorce from Respondent.


       The Court finds that the following is a just and right division of the parties'

marital estate, having due regard for the rights of each party:



       IT IS     ORDERED,         ADruDGED         AND DECREED              that Petitioner,

MARGARET MODUPE DRISCAL, is awarded the following as her sole and

separate property, and Respondent, TOKES TOSIN ADELEYE, is hereby divested

of all right, title, interest, beneficial interest, and claim in and to such property:



              a. The parties real property located at 23015 ADWICK COURT,

KATY, TEXAS 77450, including but not limited to any escrow funds, prepaid

insurance, utility deposits, keys, garage openers, house plans, warranties, service

contracts, and title documents and legally described as follows:

              LOT(S) 60, IN BLOCK 3, OF GOVERNOR'S PLACE,
              SECTION FOUR (4), A SUBDIVISION IN HARRIS COUNTY,
              TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF
              RECORDED AT FILM CODE NO. 353011 , OF THE MAP
              RECORDS OF HARRIS COUNTY, TEXAS.




                                              5
              b. The 1994 Toyota Camry, License Plate No. BK5Z524, Vehicle

Identification Number 4T1 SK12E5RU369861.

              c. The 1995 Toyota Land Cruiser, License Plate No. RSN022, Vehicle

Identification Number JT3DJ81 W2S0096317.

              d. All household furniture. furnishings, fixtures, goods, appliances, and

equipment in the possession of or subject to the sole control of Petitioner.

              e. All clothing, jewelry, and other person effects in the possession of or

subject to the sole control of Petitioner.

              f. Any and all sums of cash in the possession of or subject to the sole

control of Petitioner, including money on account in banks, savings institutions, or

other fmancial institutions, which accounts stand in Petitioner's sole name of from

which Petitioner has the sole right to withdraw funds or which are subject to

Petitioner's sole control.


              g.   Any and all sums whether matured or unmatured, accrued or

unaccrued, vested of otherwise, together with all increases thereof, the proceeds

therefrom, and any other rights related to any profit-sharing plan, retirement plan,

pension plan, employee stock option plan, employee savings plan, accrued unpaid

bonuses, or other benefit program existing by reasons of Petitioner's past present or

future employment.



                                             6
       h. Any and all policies oflife insurance insuring the life of Petitioner.

              i. Any and all stocks, bonds, and securities registered in the name of

Petitioner, together with all dividends, splits, and other rights and privileges in

connection therewith.



       IT IS ORDERED, ADJUDGED AND DECREED that Respondent, TOKES

TOSIN ADELEYE, is awarded the following as his sole and separate property, and

Petitioner, MARGARET MODUPE DRlSCAL, is hereby divested of all right, title,

interest, beneficial interest, and claim in and to such property:


             a.   The parties real property located at 7091 GLEN COVE LANE,

STONE MOUNTAIN, GEORGIA 30087, including but not limited to any escrow

funds, prepaid insurance, utility deposits, keys, garage openers, house plans,

warranties, service contracts, and title documents.

             b.   The parties real property located at 2920 NORTH DESHONG

ROAD, STONE MOUNTAIN, GEORGIA 30097, including but not limited to any

escrow funds, prepaid insurance, utility deposits, keys, garage openers, house plans,

warranties, service contracts, and title documents.




                                            7
             c. The parties real property located at 1 LOT IN COLUMBUS

GEORGIA, including but not limited to any escrow funds, prepaid insurance, utility

deposits, keys, garage openers, house plans, warranties, service contracts, and title

documents.

             d. The 2001 Mercedes Benz Model S430 License Plate No.

_ __ _ __ _ , Vehicle Identification Number



             e. The 2008 Volkswagen Passat, License Plate No. _ _ __ _ _-'

Vehicle Identification Number
                                --- - -- -- - -- - -------
             f. The 1983 Mercedes Benz Model 380, License Plate No.

                                Vehicle              Identification             Number



             g. The 1996 Lexus LX450, License Plate No.

Vehicle Identification Number
                                ------ - - - - -- -------
             h. All household furniture. furnishings, fixtures, goods, appliances, and

equipment in the possession of or subject to the sole control of Respondent.

             i. All clothing, jewelry, and other person effects in the possession of or

subject to the sole control of Respondent.




                                             8
             j. Any and all sums of cash in the possession of or subject to the sole

control of Respondent, including money on account in banks, savings institutions, or

other fmancial institutions, which accounts stand in Respondent's sole name of from

which Respondent has the sole right to withdraw funds or which are subject to

Respondent's sole control.

             k.   Any and all sums whether matured or unmatured, accrued or

unaccrued, vested of otherwise, together with all increases thereof, the proceeds

therefrom, and any other rights related to any profit-sharing plan, retirement plan,

pension plan, employee stock option plan, employee savings plan, accrued unpaid

bonuses, or other benefit program existing by reasons of Respondent's past present or

future employment.

             I. Any and all policies oflife insurance insuring the life of Respondent.

             m. Any and all stocks, bonds, and securities registered in the name of

Respondent, together with all dividends, splits, and other rights and plivileges m

connection therewith.




                                          9
      IT IS ORDERED, ADJUDGED AND DECREED that, MARGARET

MODUPE DRISCAL shall pay, indemnify and hold TOKES TOSIN ADELEYE

hannless from payment and liability for the following debts:

             a. The real property taxes associated with the real property, located at

23015 ADWICK COURT, KATY, TEXAS                  77450, mentioned above, account

number 1174940030060 and account number _ __ __ _ _ _

             b. All credit card debt in Petitioner, MARGARET MODUPE

DRISCAL ' S name.

             c. All debt in Petitioner, MARGARET MODUPE DRISCAL' S name.



      IT IS ORDERED, ADJUDGED AND DECREED that TOKES TOSIN

ADELEYE shall pay, indemnify and hold , MARGARET MODUPE DRISCAL

harmless from payment and liability for the following debts:

             a. The mortgage and any debt associated with the real property, located

at 7091 GLEN COVE LANE, STONE MOUNTAIN, GEORGIA 30087, mentioned

above, _ _ _ __ _ account number _ __ _ __ __ .


             b. The mortgage and any debt associated with the real property, located

at 2920 NORTH DESHONG ROAD, STONE MOUNTAIN, GEORGIA 30097,

mentioned above, _ _ _ __ _ account number _ _ _ __ _ __

                                         10
              c. The mortgage and any debt associated with the real property, located

at 1 LOT IN COLUMBUS GEORGIA, mentioned above, _ _ _ _ __ account

number - - - - - --

              d. All credit card debt in Respondent, TOKES TOSIN ADELEYE ' S

name.

              e. All debt in Respondent, TOKES TOSIN ADELEYE' S name.



        The court finds that it would be fair and equitable for the Court to award to

each property now in his or her possession as separate property.



        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that each

party take as his or her separate property all property not otherwise disposed of by

this Decree, now in his or her possession, and that each party assume all indebtedness

against such property so awarded to him or her.



        The Court fmds that no unmarried children now under the age of eighteen

years were born to or adopted by this marriage and that none is expected.




                                          11
       All costs of Court extended herein are taxed against the party incurring the

cost, for which let execution issue if not timely paid.

       IT IS ORDERED that all relief requested in this case and not expressly granted
is denied."

      During the temporary orders hearing and the fmal trial of the underlying case,

no evidence of any marriages of the parties that occurred prior to the MAY 18, 1984,

such as a marriage license or marriage certificate, was produced and entered into

evidence or even attempted to be entered into evidence.




                                           12
                    SUMMARY OF THE ARGUMENT


      The fmding that the parties were married in Nigeria, on May 18, 1984, without

impediments, was a just and right fmding by the trier offact and the facts support that

fmding.



      Appellant received ample notice that an expert m Nigerian traditional

weddings would testifY.



      The Trial Court had in personam jurisdiction over the Appellee and the
Appellant.


      The Trial Court had in rem jurisdiction over the property the subject of the
lawsuit.




                                          13
                                    ARGUMENT


                        Reply to Appellant's Issue No.1
The finding that the parties were married in Nigeria, on May 18, 1984, without
impediments, was a just and right finding by the trier of fact and the facts
support that finding.


       In order to promote the public health and welfare and to provide the necessary

records, this code specifies detailed rules to be followed in establishing the marriage

relationship.   However, in order to provide stability for those entering into the

marriage relationship in good faith and to provide for an orderly determination of

parentage and security for the children
                                  ,     of the relationship, it is the policy of this state

to preserve and uphold each marriage against claims of invalidity unless a strong

reason exist for holding a marriage void or voidable. Therefore, every marriage

entered into in this state is presumed to be valid unless expressly made voidable by

Chapter 6 and annulled as provided by that chapter. Texas Family Code, § 1.101.


      The law of this state applies to persons married elsewhere who are domiciled

in this state. Texas Family Code §1.l03.




                                            14
       The validity of the marriage in the United States depends on the parties'

compliance with the foreign rules and foreign laws of the foreign countly. Foreign

marriages are recognized by the United States, as long as the marriage was entered

into pursuant to the laws of the country where it is performed. Under the principle of

comity, a marriage obtained in another country, that was entered into pursuant to the

laws of the country where it is performed, receives full faith and credit in all other

states and countries. Comity is a term used in international law and in the law

governing relations between United States to describe an informal principle that

nations extend certain courtesies to other nations, particularly to recognize the

validity and effect oftheir executive, legislative, and judicial acts.



       When two or more marriages of a person to different spouses are alleged, the

most recent marriage is presumed to be valid as against each marriage that precedes

the most recent marriage until one who asserts the validity of a marriage proves the

validity of the prior marriage. Texas Family Code,    §   1.102.




                                            15
       Texas Family Code, Chapter 6, §6.202, entitled, "Marriage During Existence

of Prior Marriage." (a) states, "A marriage is void if entered into when either party

has an existing marriage to another person that has not been dissolved by legal action

or terminated by the death of the other spouse."



      During the temporary orders hearing and the final trial of the underlying case,

no evidence of any marriages of the parties that occurred prior to the MAY 18, 1984,

such as a marriage license or marriage certificate, was produced and entered into

evidence or even attempted to be entered into evidence. Appellant did not orally

request a motion for continuance or file a written motion for continuance at any time

during the litigation of this case to retrieve additional evidence to support a marriage

prior the marriage of the parties.      In fact, Appellant opposed the motion for

continuances filed by Appellee on June 30, 2014, July 30, 2014 and August 29,2014

and announced ready for trial.




                                          16
         The testimonial evidence at the temporary orders hearing, held on January 7,

2014, pertaining to the marriage, was as follows:

      Q "Did you marry me honestly? A "Yeah." (DRR, Volume 1, Page 19, Lines

11-12)

      Q "Did you observe them living together as husband and wife? A "Yes." Q

"Did everybody in the family recognize them as being husband and wife? A "Yes."

(DRR, Volume 1, Page 22, Lines 1 -2).



      Q "Why do you say that you recognize them as being husband and wife?"

(DRR, Volume I, Page 22, Lines 6-7). A "Well, back in 1983 Margaret came to

Nigeria, she was pregnant with her first child." (DRR, Volume 1, Page 22, Lines 8-

9). "So I was instrumental into the traditional marriage that occurred back in

Nigeria back in 1984." (DRR, Volume 1, Page 22, Lines 9-11)               "If I'm not

mistaken." (DRR, Volume 1, Page 22, Line 11). "I must have written a letter for

the traditional wedding that took place in Nigeria." (DRR, Volume 1, Page 22,

Lines 11-12). "The purpose of this is the family of Tokes will come and ask for

Margaret's had in marriage, which was what happened, and a celebration ensued

after that." (DRR, Volume 1, Page 22, Lines 13-15).




                                           17
"And shortly after that was when I moved to the U.S. and she had the first child

before I came because she had Margaret in July and I came in August of this year."

(DRR, Volume 1, Page 22, Lines 15-18). Q "Were you present at the traditional

wedding that they had in Nigeria?:" (DRR, Volume 1, Page 22, Lines 19-20). A

"Yes, I was." (DRR, Volume 1, Page 22, Line 21). Q. "Is that recognized as a legal

marriage in Nigeria?" (DRR, Volume 1, Page 22, Line 21). Q "Is that recognized as

a legal marriage in Nigeria?" (DRR, Volume 1, Page 22, Lines 22). A. "Yes, it is."

(DRR, Volume 1, Page 22, Line 23) Q. "And if people come to the United States,

are they still considered married?" (DRR, Volume 1, Page 22, Lines 24-25).

"They're married in Nigeria with that ceremony?" (DRR, Volume 1, Page 22, Line

25 and Page 23, Line 1). A. "Yes because the two parties - husband's - the man's

family has to ask the woman's hand in marriage before the father and the mother

so that both families are present in that." (DRR, Volume 1, Page 23, Lines 2-5).

"And that's exactly the same type of marriage that I had too." (DRR, Volume 1,

Page 23, Lines 5-6). Q. "When does the marriage actually occur?" (DRR, Volume

I, Page 23, Line 7).




                                       18
A. "This marnage for tern occurred in Margaret's parents' home because the

family of Tokes has to come --- ." (DRR, Volume 1, Page 23, Lines 8-9).       THE

COURT: "Is there and official that performs the ceremony that you know of?"

(DRR, Volume 1, Page 23, Lines 10-11). THE WITNESS: ''No, No. What happens

is they write a letter of proposal and then they bring what is considered dowry and

other for the marriage ceremony.". (DRR, Volume 1, Page 23, Lines 12-14) "And

then after that, of course, then the ceremony, there's the celebration and they are

considered husband and wife." (DRR, Volume 1, Page 23, Lines 14-16). THE

COURT: "What actually records the marriage?" (DRR, Volume 1, Page 23, Line

17) THE WITNESS: "Not in Nigeria. Nobody records the marriage, not as far as I

know." (DRR, Volume 1, Page 23, Lines 18-19). Q (BY MR. HAYNES) "Was

there a dowry presented and were there things - "(DRR, Volume 1, Page 23 , Lines

20-21).   A. "Things are presented." (DRR, Volume 1, Page 23 , Line 22). "That's

the custom." (DRR, Volume 1, Page 23, Line 22). "That is the custom when you do

a traditional wedding." (DRR, Volume 1, Page 23, Lines 22-23).




                                        19
"Things are presented from his side of the family to our side of the family because

they are the ones asking for her hand in marriage." (DRR, Volume 1, Page 23,

Lines 22-25). Q. "Do the people who are getting married have to be present at the

wedding at all?" (DRR, Volume I, Page 23, Lines 1-2) A.           "No. No." (DRR,

Volume 1, Page 23, Lines 1-2). Q. "Is it still considered a legal marriage in Nigeria

even if they are not present?" (DRR, Volume 1, Page 24, Lines 4-5). A. "Yes."

(DRR, Volume I, Page 24, Line 6). Q. "And that marriage is also considered to be a

legal marriage in the United States when you come here and you shoe that that's

recognized as a legal marriage?" (DRR, Volume 1, Page 24, Lines 7-9). A. "As far

as I know." (DRR, Volume 1, Page 24, Line 10).



      The testimonial evidence at the [mal trial on the First Amended Original

Petition For Divorce, held on September 23, 2014 and September 24, 2014,

pertaining to the marriage, was as follows :




                                          20
      Q. "Are you married to the Respondent who is Tokes Adeleye?" (ORR,

Volume 2, Page 8, Lines 7-8). A. Yeah." (ORR, Volume 2, Page 8, Line 9). Q.

"And, Ms. Driscal, you've alleged in your petition that you and Mr. Tokes    Ad~leye


were formally married on May the 18 th of 1984; is that correct?" (ORR, Volume 2,

Page 8, Lines 21-24. A. "Yeah." (ORR, Volume 2, Page 8, Line 24). Q. "And

you ' re asking the Court to find that that fonnal marriage was a valid marriage; is

that correct?" (ORR, Volume 2, Page 8, Line 25 and Page 9, Line 1). A. "Yeah."

(ORR, Volume 2, Page 9, Line 2).        "It was a traditional marriage in Nigeria."

(ORR, Volume 2, Page 9, Line 2). Q. "Is this a formal marriage or common law at

this point?" (ORR, Volume 2, Page 13, Lines 12-13). A. "It's a traditional marriage

in Nigeria." (ORR, Volume 2, Page 13, Line 14). "And what happens is the guy is

going to call or inform his family that he ' s found somebody he wants to marry and

the family is going to go on his behalf." (ORR, Volume 2, Page 13, Lines 14-17).

"They are going to write a letter to ask for the girl's hand in marriage and they will

arrange the dates where they will do the ceremony and this is the letter." (ORR,

Volume 2, Page 13, Lines 17-20).




                                         21
       Q. " Okay." (ORR, Volume 2, Page 15, Line 1). "All right." (ORR, Volume

2, Page 15 Line 1).   "Have you known anyone else who has gone through this

traditional type marriage that we have right here?" (ORR, Volume 2, Page 15, Lines

1-3). A. "Yes." (ORR, Volume 2, Page 15, Lines 4). Q. "And has that marriage ---

was that marriage acknowledged wen they came to the United Sates as being

married." (ORR, Volume 2, Page 15, Lines 5-7). A. "I believe so." (ORR, Volume

2, Page 8, Line 8).



      Q. "After you had that formal marriage, in May 18, 1984, did the two of you

ever live together?" (ORR, Volume 2, Page 21, Lines 24-25 and Page 22, Linel.). A.

"Yeah." (ORR, Volume 2, Page 22, Lines 2).       Q. "When did you start living

together?" (ORR, Volume 2, Page 22, Lines 3. A. "We started living together in

1983." (ORR, Volume 2, Page 22, Lines 4). Q. "And where did you live together?"

(ORR, Volume 2, Page 22, Line 5).     A. "I was in Huntsville, Alabama." (ORR,

Volume 2, Page 8, Line 6).    Q. "And are you saying Mr. Adeleye was living

together with you in Huntsville, Alabama?" (ORR, Volume 2, Page 22, Lines 7-8).

A. "I moved to Alabama to join him." (ORR, Volume 2, Page 22, Line 9).




                                       22
Q. "Okay." (ORR, Volume 2, Page 22, Line 10). A. "Yeah." (ORR, Volume 2, Page

22, Line 11). Q. "And did you agree to live together as husband and wife while

you were in Huntsville?" (ORR, Volume 2, Page 22, Lines 12-13).           A. "Yes."

(ORR, Volume 2, Page 22, Line 14). Q. "And you - did you represent to other

people that you were married while you were in Huntsville?" (ORR, Volume 2,

Page 22, Lines 15-16). A. "No, because J don't thing the ceremony was done while

we were in Huntsville." (ORR, Volume 2, Page 22, Lines 17-18). Q. "After the

ceremony was done, did you represent to people that you were married?" (ORR,

Volume 2, Page 22, Lines 19-20). A. "Oh, yeah." (ORR, Volume 2, Page 22, Lines

20). Q. "Who did you represent to that you were married?" (ORR, Volume 2, Page

22, Lines 22-23). A. "Neighbors, friends, his family, his sister, his brother." (ORR,

Volume 2, Page 22, Lines 24-25).




                                         23
        Q . "And you were together in Atlanta, Georgia?" (ORR, Volume 2, Page

23, Line 23). A. "Oh, yeah." (ORR, Volume 2, Page 23, Line 22). Q. "What year

was that?" (ORR, Volume 2, Page 23, Lines 23). A. "We lived in - actually went to

visit in Nigeria December 1983 ." (ORR, Volume 2, Page 23 , Lines 24-25). "And

before I came back, we had arranged to move to Atlanta and he did the moving."

(ORR, Volume 2, Page 23, Lines 24-25 and Page 24, Line 1). "So when I fly back, I

flew straight to Georgia to Atlanta to join him." (ORR, Volume 2, Page 24, Lines 1-

2). "So we live together in Atlanta form that time until we move to Texas." (ORR,

Volume 2, Page 24, Lines 3-4).



       Q. "During the time you were here in Houston, Texas? (ORR, Volume 2,

Page 32, Line 3). A. "Yes." (ORR, Volume 2, Page 32, Lines 4). Q. "You two were

still sharing expenses while he was here in Houston, HalTis County, Texas; is that

correct?" (ORR, Volume 2, Page 32, Lines 5-6). A. "Yeah." (ORR, Volume 2, Page

32, Lines 7).




                                        24
      Q. "And what were they written to you for?" (ORR, Volume 2, Page 36, Line

4). "What were they paying for?" (ORR, Volume 2, Page 36, Lines 4-5).     A. "For

expenses to get the bills and everything we needed." (ORR, Volume 2, Page 36,

Lines 6-7).   Q. "And that's for the house that you had here in Houston, Texas; is

that correct?" (ORR, Volume 2, Page 36, Lines 8-9). A. "Yeah, for the house here

in Houston." (ORR, Volume 2, Page 36, Lines 10). Q. "And is it your contention

that by him sharing the expenses that that's proof that he had an ongoing

relationship and a marriage with you?" (ORR, Volume 2, Page 36, Lines 11-13).

A. "Yeah, because I was a homemaker." (ORR, Volume 2, Page 36, Line 14). "I

took care of the girls because he kept two home and he was moving back and

forth." (ORR, Volume 2, Page 36, Lines 14-16). Q. "Okay." (ORR, Volume 2, Page

36, Line 17). A. "So he was paying for the bills here." (ORR, Volume 2, Page 36,

Line 18).




                                        25
      A. "Twelve is a family photograph that we took when his mom cam to visit us

in the U.S. here in Houston." (ORR, Volume 2, Page 41 , Lines 16-18).       THE

COURT:     "I don't want you to tell us anything right now other that what that

document is." (ORR, Volume 2, Page 41, Line 19-20). ''It's a photograph." (ORR,

Volume 2, Page 41, Line 21). A. "Okay." (ORR, Volume 2, Page 41 , Line 21). "A

photograph, yeah, a family photograph." (ORR, Volume 2, Page 41, Line 22). THE

COURT: "Okay." (ORR, Volume 2, Page 41 , Line 23).        Q. (BY MR. HAYNES)

"And, ma' am, in that photograph are you depicted in that photograph?" (ORR,

Volume 2, Page 41, Lines 24-25). A. "Yes." (ORR, Volume 2, Page 42, Line 1). Q.

"Is Mr. Tokes Adeleye in that photograph?" (ORR, Volume 2, Page 42, Line 2). A.

"Yes." (ORR, Volume 2, Page 42, Line 3). Q. "And about what time period - do you

know when that was taken?" (ORR, Volume 2, Page 42, Lines 4-5). "Was that in

Atlanta or was that in Nigeria, was that in Houston?" (ORR, Volume 2, Page 42,

Lines 5-6). A. "No, here in Houston." (ORR, Volume 2, Page 42, Lines 7).




                                       26
      Q. "Okay. And. Mrs. Driscal, could you please tell the Court why it is that

you think that this Court should find either that there was a formal marriage in

Nigeria or that that there was a common law marriage that existed between you

and Mr. Adeleye?" (ORR, Volume 2, Page 56, Lines 2-6). A. "Because even before

the ceremony, we lived together." (ORR, Volume 2, Page 56, Lines 7-8). "And

that's been since 1983 . (ORR, Volume 2, Page 56, Lines 8). "And he's been

responsible for our expenses and everything in Houston." (ORR, Volume 2, Page

56, Lines 8-9).   "We came together to Houston to look for the house." (ORR,

Volume 2, Page 56, Line 10). "We found a house, got the house and we moved in."

(ORR, Volume 2, Page 56, Lines 10-11). "We made three or four trips to Houston

and the witness is here." (ORR, Volume 2, Page 56, Lines 11-12). "His brother is

here, his sister is here that know about everything." (ORR, Volwne 2, Page 56,

Lines 13-14.



      Q. "Okay. But you still believe that the marriage actually initiated in 1984

in Nigeria as a formal marriage, correct?" (ORR, Volume 2, Page 58, Lines 11-12).

A. "Yes." (ORR, Volume 2, Page 58, Lines 14). Q. "And you are not withdrawing

that; is that correct?" (ORR, Volume 2, Page 58, Lines 11-13). A. "Right." (ORR,

Volume 2, Page 58 Line 17).



                                       27
       THE COURT: "Okay. I'm gomg to allow this witness to testify as an

attorney who is licensed in Nigeria and to give his opinion, expert opinion, in that

regard with regard to the family law in Nigeria." (RR, Volume 1, Page 15, Lines 7-

8). Q . "Is that marriage recognized in the United States?" (RR, Volume 1, Page 17,

Line 1). A. "It is. " (RR, Volume 1, Page 17, Lines 2). Q "And have --- in your

immigration practice have you used that as a valid malTiage in the United State?"

(RR, Volume 1, Page 27, Lines 3-4). A. 'I have." (RR, Volume 1, Page 17, Line 5).

Q. "Does the United States accept that as being a valid marriage." (RR, Volume 1,

Page 17, Lines 6-7). A. "I have. And Chapter 2 of United States Citizenship and

Immigration Service Policy Manual recognizes customary law and customary law

by proxy, as far it's consummated." (RR, Volume 1, Page 17, Lines 8-11).          Q.

"What does customary law by proxy mean?" (RR, Volume 1, Page 17, Line 12). A.

"Customary law by proxy means getting married without the parties being

physically present." (RR, Volume 1, Page 17, Lines 13-14). Q. "Would you explain

how that works?" (RR, Volume 1, Page 17, Line 15). A. "How it works is that both

families - the family of the --- the family of the bride and groom will meet with the

agreement, which is consent --- implied, express - or consent by certification of the

spouse --- two spouses." (RR, Volume 1, Page 17, Lines 16-19). "They will meet,

agree on the bride price, which is to be paid by the groom." (RR, Volume 1, Page

17, Lines 20-21).

                                         28
        Q. (BY MR. HAYNES) When you have this proxy wedding in Nigeria, who

IS   present at the proxy. wedding? (RR, Volume 1, Page 18, Lines 21-22). A.

"Families or any representative from both families and then at least two witnesses."

(RR, Volume 1, Page 18, Lines 23-24).




        Q. "And once that is done, are these parties legally married in Nigeria?"

(RR, Volume 1, Page 19, Lines 2-3). A. "They are legally man·ied." (RR, Volume 3,

Page 19, Line 4).    Q. "Are they legally married in the United States?" (ORR,

Volume 1, Page 19, Line 5). A. "They are legally married in the United States."

(RR, Volume 1, Page 15, Line 6). Q. "And you're telling me that in order for this

to occur, both of the families of the bride and the groom have to get together and

have an agreement to such?" (RR, Volume 1, Page 19, Lines 7-9). A. "That's

correct." (RR, Volume 1, Page 19, Lines 10). "And it is recognized in the United

States for purposes of immigration as far as the marriage is consummated." (RR,

Volume 1, Page 17, Lines 10- 12). "It is varied for purposes ofirnrnigration, and it's

recognized by Chapter 2 of the United States Citizenship and Immigration Services

Policy Manual." (RR, Volume 1, Page 19, Lines 13-16).




                                         29
Q. "I just want to recap and make sure we understand." (RR, Volume 1, Page 17,

Lines 17-18). "You are saying that it is possible to be married in Nigeria without

the two parties being present?" (RR, Volume I, Page 19, Lines 19-20). A."It is

possible, and I have also had a traditional marriage." (RR, Volume 1, Page 19,

Lines 21-22).   Q. "You had a traditional marriage such as the one you just

indicated?" (RR, Volume 1, Page 19, Lines 23-24). A. "By proxy." (RR, Volume 1,

Page 19, Lines 25). "1 was not there." (RR, Volume 1, Page 19, Line 25). "My wife

was not there." (RR, Volume 1, Page 19, Line 25 and Page 20, Line I). "The two

families met together." (RR, Volume 1, Page 20, Line 1). "We got married.' (RR,

Volume 1, Page 20, Line 1). "My wife is also here in the United States; and she is a

family law attorney here in the US, in Texas." (RR, Volume 1, Page 20, Lines 2-3).




                                        30
      Q. "And your last name is Adleye." (RR, Volume 1, Page 28, Line 10). "Are

you related to the Respondent in this case?" (RR, Volume I, Page 28, Lines 10-11).

A. "Yes." (RR, Volume I, Page 28, Line 12). "That's my brother --" (RR, Volume

1, Page 28, Line 12). Q. "How are you related to him?" (RR, Volume I, Page 28,

Line 13. A. "That's my brother." (RR, Volume 1, Page 28, Line 14). Q. "And what

we want to do is we want to just go ahead and get to the point." (RR, Volume I,

Page 28, Lines 15-16). A. "Okay." (RR, Volume 1, Page 28, Lines 17).       Q. "Is it

true that there was a marriage or wedding ceremony between Ms. Margaret Driscal

and Mr. Tokes Adeleye (sic) in Nigeria on May 18 th 1984?" (RR, Volume 1, Page

28, Lines 18-20). A. "Okay." (RR, Volume 1, Page 28, Line 21). "There was an

engagement" (RR, Volume I, Page 28, Lines 7-21). - Q. "Yes." (RR, Volume 1,

Page 28, Line 21). A. "--- in Nigeria," (RR, Volwne 1, Page 28, Line 23.




                                        31
      THE COURT: "Was there a marriage in Nigeria, sir, or an engagement?"

(RR, Volume 1, Page 29, Lines 6-7).    THE WITNESS: "It is called, in Nigeria, it

is a traditional wedding; and it's called "engagement." (RR, Volume 1, Page 29,

Lines 8-9). MR. HAYNES: "Okay." (RR, Volume 1, Page 29, Line 10).             THE

COURT: "And an engagement is actually a marriage." (RR, Volume 1, Page 29,

Lines 11 -1 2). THE WITNESS: "Yes. ma'am. " (RR, Volume 1, Page 29, Line l3).

THE COURT. "Okay." (RR, Volume 1, Page 29, Lines 14).             "Thank you." (RR,

Volume 1, Page 29, Line 14). Q. (BY MR. HAYNES) "Okay. Now Mr. Adeleye,

were you present at that wedding in Nigeria in May 18 th of 1984." (RR, Volume 1,

Page 29, Lines 15- I 7). A. "1 was." (RR, Volume 1, Page 29, Line 18).



      Q. "Were there people from both sides of the family there, from your side of

the family as well as Ms. Driscal's side of the family, at the ceremony." (RR,

Volume 1, Page 30, Lines 1-3). A. "Yes." (RR, Volume 1, Page 30, Line 48). Q.

"And Ms. Adefunke Lamidi, who was a witness, was she at that ceremony, also,

too? (RR, Volume 1, Page 30, Lines 5-6). A. "Yeah." (RR, Volume 1, Page 30,

Lines 7). "That's my sister.' (RR, Volume 1, Page 30, Lines 7).




                                         32
      Q. "What I want to ask you at this particular time is whether or not your

family recognize Ms. Driscal and Mr. Adelye (sic) as being married." (RR, Volume

1, Page 30, Lines 21 -23). A. "Yes." (RR, Volume 1, Page 30, Line 4).



            Q. "And did they hold themselves out to you as being married?" (RR,

Volume 1, Page 30, Line 25 and Page 31, Line 1). A. "Yes." (RR, Volume 1, Page

31 , Line 2). "They were living together." (RR, Volume 1, Page 31, Lines 2). Q.

"And did they act as husband and wife in any capacity that you know of?" (RR,

Volume 1, Page 31, Lines 3-4). "Did they perform as though -" (RR Volume 1,

Page 31, Lines 4-5). A. "Yeah." (RR, Volume 1, Page 31, Line 6). Q. - "they were

husband and wife?" (RR, Volume 1, Page 31, Line 7). A. "They have children

together." (RR, Volume 1, Page 31 , Line 8). "I mean, we - I visited them --- 1---

I've been to their house in - in - " (RR, Volume 1, Page 31 , Lines 9-10). A." -

Houston." (RR, Volume 1, Page 31 , Line 12).




                                        33
      Q. "You're living in Houston, Texas, now; is that correct?" (RR, Volume 1,

Page 32, Lines 8-9).   A. "Yes, I do." (RR, Volume 1, Page 32, Line 10). Q. "And

did you - have you seen Mr. Adeleye and Ms. Driscal here together in Houston,

Texas, while you were here?" (RR, Volume 1, Page 32, Lines 14-16). A. "Of

course." (RR, Volume 1, Page 32, Lines 7-8). Q. "Many Times?" (RR, Volume 1,

Page 32, Lines 18). A. "Yeah.' (RR, Volume I, Page 32, Lines 19). Q. "And did

they have a house that they were staying in?" (RR, Volume 1, Page 32, Lines 20-21).

A. "Yes, in Katy." (RR, Volume 1, Page 32, Line 22).



      BY MR. ADELEYE: Q. "Have you ever visited my house with me there in

Katy?" (RR, Volume 1, Page 35, Lines 24-25). A. "Yes." (RR, Volume I, Page 36,

Lines I). Q. "When was this?" (RR, Volume I , Page 36, Line 2). A. "Several

times." (RR, Volume I, Page 36, Line 3). Q. In my house in Katy? (RR, Volume I ,

Page 36, Line 4). A. "Yeah." (RR, Volume I, Page 36, Line 5). Q. "With me there

in the house?" (RR, Volume 1, Page 36, Line 6). A. "Yes." (RR, Volume 1, Page

36, Line 7). "When you first bought the house, you took me there in 2006. Or

2007, when I came to the US." (RR, Volume 1, Page 36, Lines 7-8).




                                        34
       THE COURT. "And do you know if your brother was ever married to a

woman named Michelle James?" (RR, Volume 1, Page 44, Line 25 and Page 45,

Line 1). THE WITENSS: "No." (RR, Volume 1, Page 45, Line 2). "Never heard of

that name." (RR, Volume 1, Page 45, Line 2). THE COURT: "Okay." (RR, Volume

1, Page 45, Line 3). "Thank you. sir. You can step down." (RR, Volume 1, Page 45,

Lines 3-4).



      THE COURT: "And, so, what I'm asking you is: What proof do you have that

you were married on that date?" (RR, Volume 1, Page 58, Lines 13-14).              MR.

ADELEYE: "I have - it's on the - I'll look for it. It's on - ifI don't have it, it's - I

think I have it." (RR, Volume I, Page 58, Lines 15-17). "It's a transcript that they

gave me ---" (RR, Volume 1, Page 58, Line 17). THE COURT: "Do you have a

marriage certificate?" (RR, Volume 1, Page 58, Lines 18-19). MR. ADELEYE: "I

used to have the marriage since we divorced., I think I gave all that --- I don't know

what I did with it after the divorce, but I divorced her in 1998." (RR, Volume 1, Page

58, Lines 20-23). THE COURT: "Okay. But it doesn't state the date you married ---"

(RR, Volume 1, Page 58, Lines 24-25). MR. ADELEYE: "Yes." (RR, Volume 1,

Page 59, Line 1). THE COURT: "-- Ms. James." (RR, Volume 1, Page 59, Line 2).

MR. ADELEYE: "Yes." (RR, Volume 1, Page 59, Line 3).



                                          35
THE COURT: "So, do you have any documentation that states the date that you were

married to Ms. James that would be able to be admitted?" (RR, Volume 1, Page 59,

Lines 4-6). MR. ADELEYE: "Yes, Your Honor." (RR, Volume 1, Page 59, Lines 7).

THE COURT: "Okay." (RR, Volume 1, Page 59, Line 8). MR. ADELEYE: "I will

--- I'll go - if you give me some time ---" (RR, Volume 1, Page 59, Lines 9-10). THE

COURT: "Yes, sir." (RR, Volume 1, Page 59, Lines 11). MR. ADEL YE: "This is a

letter from my attorney at the time that's -" (RR, Volume 1, Page 59, Lines 15-16)

THE COURT: "And I need you to show that to Mr. Haynes before I can look at it."

(Sotto voce discussion between Mr. Haynes and Mr. Adeleye) (RR, Volume 1, Page

59, Lines 17-20). MR. HAYNES: "Yes, Your Honor. I object to that as being

hearsay." (RR, Volume 1, Page 59, Lines 21-22). THE COURT: "And I'm going to

sustain that." (RR, Volume 1, Page 59, Line 23). "If its not a certified copy --- " (RR,

Volume 1, Page 59, Line 24). MR. ADELEYE: "It's not certified.' (RR, Volume 1,

Page 59, Line 25). "It's from my - it's from an attorney." (RR, Volwne 1, Page 59,

Line 25 and Page 60, Line 1). THE COURT: "And I'm going to mark that as R-5,

but I'm not going to admit that." (RR, Volume 1, Page 60, Lines 2-3). "But I'm

going to need the copy for now, and then I will make copies ---" (RR, Volume 1,

Page 60, Lines 3-4). MR. ADELEYE: "Yes." (RR, Volume 1, Page 60, Line 5).

"Sorry Judge, yes." (RR, Volume 1, Page 60, Line 5).



                                          36
THE COURT: "-- to substitute for the original." (RR, Volume 1, Page 60, Lines 6-7).

MR. ADELEYE: "Original, yes." (RR, Volume 1, Page 60, Line 8-4).                THE

COURT: "So, do you have any other documentation that you were married prior to

the May 18TH 1984, marriage that allegedly occurred in Nigeria?" (RR, Volume 1,

Page 60, Lines 11-13).     "Do you have any documentation?" (RR, Volume 1, Page

60, Lines 13-14).      MR. ADELEYE: "No. No. Nigeria?" (RR, Volume 1, Page 60,

Line 10). "No, I did not marry in Nigeria." (RR, Volume 1, Page 60, Lines 15-16).

THE COURT: "No, sir." (RR, Volume 1, Page 60, Line 17). "I want you to listen to

my question." (RR, Volume 1, Page 60, Lines 17-18).             "Do you have any

documentation that you were married to anyone prior to the alleged marriage in

Nigeria on May 18 th , 1984?" (RR, Volume 1, Page 60, Lines 19-21). "So, you have

any documentation showing you were married to someone else before the date May

18, 1984?" (RR, Volume 1, Page 60, Lines 21-23).          MR. ADELEYE: "In my

possession, no." (RR, Volume 1, Page 60, Line 24). "But other than that, that's all I

have." (RR, Volume 1, Page 60, Lines 24-25).     "Yes --" (RR, Volume 1, Page 60,

Line 25).



      THE COURT: "The Court finds that the marriage between the parties on May

18 th , 1984, is valid based on the evidence presented to this Court." (RR, Volume 1,

Page 64, Lines 6-8).

                                         37
      The exhibits entered into evidence at the final trial on the First Amended

Original Petition For Divorce, held on September 23, 2014 and September 24,2014,

pertaining to the marriage, were as follows:

      Petitioner' s No. 1, Application For Your Daughter' s Hand in Marriage

      Petitioner's No.4, Letter from Tokes Tosin Adeleye to Margaret Driscal

      Petitioner's No. 12, Photo

      Petitioner' s No. 13, Photo

      Petitioner's No. 19, Post Card From Tokes Tosin Adeleye to Margaret Driscal

      Petitioner's No. 20, Post Card From Tokes Tosin Adeleye to Margaret Driscal

      Petitioner's No. 21 , Post Card From Tokes Tosin Adeleye to Margaret Driscal

      Petitioner's No. 23A, Copy of Check No. 4083

      Petitioner's No. 24, Copy of Check No. 4430

      Petitioner's No. 25, Copy of Check No. 4206

      Petitioner's No. 26, Copy of Check No. 4170

      Petitioner's No. 27, Copy of Check No. 4158

      Petitioner' s No. 28, Copy of Check No. 4175

      Petitioner's No. 29, Copy of Check No. 4094

      Petitioner's No. 30, Copy of Check No. 4113

      Petitioner's No. 31 , Copy of Check No. 4117

      Petitioner's No. 32, Copy of Check No. 41 29

                                          38
Petitioner's No. 33, Copy of Check No. 4145

Petitioner's No. 34, Copy of Check No. 4302

Petitioner's No. 35, Copy of Check No. 4311

Petitioner's No. 36, Copy of Check No. 4340

Petitioner's No. 37, Copy of Check No. 4349

Petitioner's No. 38, Copy of Check No. 4364

Petitioner's No. 39, Copy of Check No. 4382

Petitioner's No. 40, Copy of Check No. 4387

Petitioner's No. 41, Copy of Check No. 4411

Petitioner's No. 42, Copy of Check No. 4412

Petitioner's No. 43 , Copy of Check No. 4398

Petitioner's No. 44, Copy of Check No. 4324

Petitioner's No. 45 , Copy of Check No. 4157

Petitioner's No. 46, Copy of Check No. 4168

Petitioner's No. 47, Copy of Check No. 4180

Petitioner's No. 48, Copy of Check No. 4442

Petitioner's No. 49, Copy of Check No. 4444

Petitioner's No. 50, Copy of Check No. 4443

Petitioner' s No. 51 , Copy of Check No. 4189

Petitioner's No. 52, Copy of Check No. 4197

                                  39
Petitioner's No. 53 , Copy of Check No. 4431

Petitioner's No. 54, Copy of Check No. 4231

Petitioner's No. 55, Copy of Check No. 4248

Petitioner's No. 56, Copy of Check No. 4683

Petitioner's No. 57, Copy of Check No. 4686

Petitioner's No. 58, Copy of Check No. 4282

Petitioner' s No. 59, Copy of Check No. 4459

Petitioner's No. 60, Copy of Check No. 4474

Petitioner's No. 61, Copy of Check No. 4528

Petitioner's No. 62, Copy of Check No. 4511

Petitioner's No. 63. Copy of Resume ofMichae1 Ejeh




                                  40
       During the temporary orders hearing and the final trial of the underlying

case, no evidence of any marriages of the parties that occurred prior to the MAY

18, 1984, such as a marriage license or marriage certificate, was produced and

entered into evidence or even attempted to be entered into evidence.



       A party may not rely on new evidence in a motion for new trial without

showing that the evidence was newly discovered and could not have been discovered

through due diligence prior to trial. Fantasy Ranch, Inc. v. City of Arlington, 193
S.W.3d 605 , 615 (Tex. App. - Fort Worth 2006, pet. denied); McMahan                  v.


Greenwood, 108 S.W.3d 467, 500 (Tex. App. - Houston [14TH Dist.] 2003, pet.

denied).



      To preserve a complaint for appellate review, the record must show that the

complaint was made to the trial court by a timely objection that stated the grounds for

the ruling sought with sufficient specificity unless those grounds are apparent, and

that the trial court ruled or refused to rule on the objection. Tex. R. App. P. 33.1 (a).

We cannot reverse a judgment in a civil case based on unassigned error. Pat Baker

Co. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998) (per curium) Exxon Mobil Corp. v.

Hines, 252 S.W. 3d. 496, 507 (Tex. App. - Houston [14TH Dist.] 2008, pet. denied.



                                           41
      The Court, after hearing the evidence and arguments of counsel and the

parties, found that the parties were married in NIGERIA, on MAY 18, 1984, and

therefore the marriage is valid.    The Court ORDERED, ADJUDGED, AND

DECREED that the marriage of MAY 18, 1984, in NIGERIA, of MARGARET

MODUPE DRISCAL, Petitioner, also know as MARGARET MODUPE EGUN,

and TOKES TOSIN ADELEYE, Respondent, is valid.



                        Reply to Appellant's Issue No.2
     Applellant received ample notice that an expert in Nigerian traditional
                           weddings would testify.


      The expelt witness, MICHAEL I. EJEH, was listed as an expert witness on

Nigerian weddings in the Petitioner Margaret Modupe Driscal's First Amended

Designation of Fact and Expert Witnesses, dated July 11,2014. Notice was provided

to Appellant that Nigerian traditional weddings would be an issue on July 11 , 2014,

some three months before the [mal trial on the First Amended Original Petition For

Divorce commenced, on September 23,2014.




                                        42
      The exhibits entered into evidence at the final trial on the First Amended

Original Petition For Divorce, held on September 23, 2014 and September 24,2014,

pertaining to the AppellantlRespondent receiving ample notice that an expert in

Nigerian traditional weddings would testify were as follows:



      Petitioner's No. 72, Copy of Petitioner Margaret Modupe Driscal's First

Amended Designation of Fact and Expert Witnesses, Dated July 11, 2014, with

facsimile confmnation page.



      The expert witness, MICHAEL 1. EJEH, testified that in fact he was married

by proxy in Nigeria and Adeleye had the opportunity to cross-examine this witness

and did cross-examine the witness. (RR, Volume I, Page 20, Lines 10-25, Page 21 ,

Lines 1-25, Page 22, Lines 1-25, Page 23 , Lines 1-25, Page 24, Lines 1-19, Page 25,

Lines 19-25, Page 26, Lines 1-25, Page 27, Line 1-20).




                                         43
                        Reply to Appellant's Issue No.3
     The Trial Court had in personam jurisdiction over the Appellee and the
                                  Appellant.


       Texas Family Code, Chapter 6, §6.301, entitled, "Jurisdiction, Venue, and

Residence Qualifications, states" A suit for divorce may not be maintained in this

state unless at the time the suit is filed either the petitioner or the respondent has

been: (I) a domiciliary of the this state for the preceding six-month period; and (2) a

resident ofthe county in which the suit is field for the preceding 90 - day period.



       Texas Family Code, Chapter 6, §6.301, entitled, "Acquiring Jurisdiction Over

Nonresident Respondent," (a) states, " If the petitioner in a suit for dissolution of a

marriage is a resident or a dornicilary of this state at the time the suit for dissolution is

filed, the court may exercise personal jurisdiction over the respondent or over the

respondent's personal representative although the respondent is not a resident of this

state if: (1) this state is the last marital residence of the petitioner and the respondent

ant the suit is filed before the second anniversary of the date on which marital

residence ended; or (2) there is any basis consistent with the constitutions of this state

and the United States for the exercise of the personal jurisdiction."




                                             44
        The testimonial evidence at the [mal hearing on the First Amended Original

Petition For Divorce, held on September 23,2014 and September 24, 2014 pertaining

to the Courts jurisdiction over the Appellee was as follows:




        Q. "At the time that you filed this divorce petition, where were you living?"

(ORR, Volume 2, Page 7, Lines 21-22). A. "23015 Adwick Court in Katy, Texas

77450." (ORR, Volume 2, Page 7, Line 23). Q. "And was that in Harris County,

Texas?" (ORR, Volume 2, Page 7, Line 24). A. "Yeah." (ORR, Volume 2, Page 7,

Line 25).   Q. "And how long have you resided in Harris County, Texas?" (ORR,

Volume 2, Page 8, Lines 1-2). A. "Since 1997." (ORR, Volume 2, Page 8, Line 3).

Q. "And you're the Petitioner of this proceeding; is that correct Ms. Driscal?'

(ORR, Volume 2, Page 8, Lines 4-5). A. "Yes." (ORR, Volume 2, Page 8, Line 6).




        Q. "And did they hold themselves out to you as being married?" (RR,

Volume 1, Page 30, Line 25 and Page 31, Line 1). A. Yes. (RR, Volume 1, Page 31 ,

Line 2). They were living together. (RR, Volume 1, Page 31, Line 2). Q . And did

they act as husband and wife in any capacity that you know of? (RR, Volume 1,

Page 31 , Lines 3-4). Did they perform as though - . (RR, Volume 1, Page 31 , Lines

4-5).



                                          45
A. Yeah .. (RR, Volume 1, Page 31, Line 6). Q. - they were husband and wife? .

(RR, Volume 1, Page 31 , Line 7). A. They have children together. . (RR, Volume 1,

Page 31 , Line 8). I mean, we - I visited them --- I --- I've been to their house in -

in - . (RR, Volume 1, Page 31 , Lines 9-10). MR. ADELEYE. Objection, Your

Honor.. (RR, Volume 1, Page 31, Line 11). A. - Houston .. (RR, Volume 1, Page

31, Line 12).



      Q. Okay. You're living in Houston, Texas, now; is that correct? (RR, Volume

1, Page 32, Lines 8-9). A. Yes, I do. (RR, Volume 1, Page 32, Line 10). Q. And did

you - have you seen Mr. Adeleye and Ms. Driscal here together in Houston, Texas,

while you were here? (RR, Volume 1, Page 32, Lines 14-16). A. Of course.         (RR,

Volume 1, Page 32, Line 17). Q, Many Times? (RR, Volume 1, Page 32, Line 18).

A. Yeah. (RR, Volume 1, Page 32, Line 19). Q. And did they have a house that they

were staying in? . (RR, Volume 1, Page 32, Lines 20-21). A. Yes, in Katy. (RR,

Volume 1, Page 32, Line 22).




                                         46
      Q. Have you ever visited my house with me there in Katy? (RR, Volume 1,

Page 35, Lines 24-25). A. Yes. (RR, Volume 1, Page 36, Line 1). Q. When was

this? . (RR, Volume 1, Page 36, Line 2). A. Several times. (RR, Volume 1, Page 36,

Line 3). Q. In my house in Katy? (RR, Volume 1, Page 36, Line 4). A. Yeah.

(RR, Volume 1, Page 36, Line 5). Q. With me there in the house? . (RR, Volume 1,

Page 36, Line 6). A. Yes. (RR, Volume 1, Page 36, Line 7). When you fIrst bought

the house, you took me there in 2006. Or 2007, when I came to the US. (RR,

Volume 1, Page 36, Lines 7-8).




                                       47
       Appellant established minimum contacts with the state of Texas by repeated

visit to Texas to complete business transactions, purchase property and litigate

lawsuits, which is continuous and systematic activity in the state of Texas and

comports with fair play and substantial justice. In the Interest o/S.A. v. , 837 S.W. 2d.

80 (Tex. 1992).    Reynolds   v.   Reynolds, 2 S.W. 3d. 429 (Tex. App. - Houston [1 ST

Dist.] (1999). Appellant cannot claim that a Texas has no jurisdiction over him when

he participated in two (2) additional lawsuits in the state of Texas, Margaret Driscal

v. Tokes Adeleye, Cause No. CV52C0346688, Justice of the Peace, Precinct 5, Place

2, Harris County, Texas (October 18, 2013 - April 14, 2014, as a Defendant) and

Tokes Adeleye v. Margaret Driscal, Cause No. EV52C0348292, Justice of the Peace,

Precinct 5, Place 2, Harris County, Texas (December 17,2013 - January 7, 2014, as

a Plaintiff).



       A Court has jurisdiction over a party when the party makes a general

appearance and not a special appearance. A general appearance is a waiver. Texas

Rules of Civil Procedure Rule 120A, Rule 121 , Rule 122 and Rule 123.




                                            48 '
       Appellant made a general appearance at the temporary orders hearing on

January 7, 2014 and never filed a special appearance, plea to the jurisdiction or plea

in abatement. Appellant made a general appearance at the final trial on the First

Amended Original Petition for Divorce on September 23, 2014 and September 24,

2014 and never filed a special appearance, plea to the jurisdiction or plea in

abatement.



       The testimonial evidence at the temporary orders hearing, held on January 7,

2014 pertaining to the Courts jurisdiction over the Appellant was as follows:



      MR. ADLEYE: "The purpose of Mrs. Driscal filing this bogus, frivolous and

fraudulent lawsuit is to avert the eviction which is coming up at four o'Clock today."

(DRR, Volume I, Page 35, Lines 10-12). "The main reason Mrs. Driscal purported

this is to prevent me from evicting her from a house." (DRR, Volume 1, Page 36,

Lines 10-11).



      The testimonial evidence at the final hearing on the First Amended Original

Petition For Divorce, held on September 23,2014 and September 24,2014 pertaining

to the Courts jurisdiction over the Appellant was as follows:



                                          49
      Q. Okay. You're living in Houston, Texas, now; is that correct? (RR, Volume

1, Page 32, Lines 8-9). A. Yes, I do. (RR, Volume 3, Page 32, Line 10). Q. And did

you - have you seen Mr. Adeleye and Ms. Driscal here together in Houston, Texas,

while you were here? (RR, Volume 1, Page 32, Lines 14-16). A. Of course. (RR,

Volume I, Page 32, Line 17). Q, Many Times? (RR, Volume 1, Page 32, Line 18).

A. Yeah.   (RR, Volume I , Page 32, Line 19). Q. And did they have a house that

they were staying in? (RR, Volume I, Page 32, Lines 20-21). A. Yes, in Katy..

(RR, Volume 1, Page 32, Line 22).



      Q. Have you ever visited my house with me there in Katy? (RR, Volume I ,

Page 35, Lines 24-25). A. Yes. (RR, Volume 1, Page 36, Line 1). Q. When was

this? . (RR, Volume 1, Page 36, Line 2). A. Several times. (RR, Volume I , Page 36,

Line 3). Q. In my house in Katy? (RR, Volume 1, Page 36, Line 4). A. Yeah.

(RR, Volume 1, Page 36, Line 5). Q. With me there in the house? . (RR, Volume 1,

Page 36, Line 6). A. Yes. (RR, Volume 1, Page 36, Line 7). When you first bought

the house, you took me there in 2006. Or 2007, when I came to the US. (RR,

Volume 1, Page 36, Lines 7-8).




                                        50
                       Reply to Appellant's Issue No.4
  The Trial Court had in rem jurisdiction over the property the subject of the
                                   lawsuit.


      After a scrupulous and arduous search throughout the fifty (50) United State of

America, Articles of Incorporation for a LONGTERM HEALTH CARE, INC. were

never found. There is no proof presented at the temporary orders hearing held on

January 7, 2014 or the Final Trial on September 23 , 2014 and September 24, 2014

that the alleged corporation was ever formed. This places Adeleye in the position of

a promoter of a corporation that was never legally formed or in existence at the time

the property was acquired. A certified copy of the warranty deed which conveyed the

property the subject of the underlying lawsuit to a corporation that was not       In


existence is attached as Appellee' s Exhibit "I" and is incorporated by reference. A

certified copy of the water district notice, signed by Adeleye as "Adeleye Tokes,

C.E.O, Longterm Care, Inc.", a corporation that does not exist, is attached as

Appellee's Exhibit "2" and is incorporated by reference.




                                         51
      A deed is an instrument in writing duly executed and delivered, conveying

real estate. Texas Elec. Ry. Co. v. Neale, 244 S.W. 2d. 329 (Tex. Civ. App. Waco,

1951) judgment refd on other grounds. 151 Tex. 526, 252 S.W. 2d. 451 (1942). A

deed in writing between two parties, signed by one of them and accepted by the other

is a written contract and is treated as such by the cow-ts. Orbeck v. Allen, 276 S,W,

947 (Tex. Civ. App. - Waco 1925). As a general rule, where a promoter enters into a

contract in the name of a corporation that has not yet been formed, he is personally

liable on the contract, absent an agreement with the contracting party that the

promoter is not liable. Davey v. Margarett Jordan Royalties, Inc. Court of Appeals,

Tyler, August 13,2014, Not reported in S.W. 3d, 2014 WL 3939669, 12-13-00002-

CV. Aloe Ltd., Inc. v. Koch, 735 S.W. 2d. 364, (Tec, Civ. App. - Corpus Christi,

1987, no writ). Fish v. Tandy Corp., 948 S.W. 2d. 886, 887 (Tex. App. Fort Worth

1997, pet. denied).



      Actions in relation to corporate property must ordinarily be brought in its

corporate name, and its shareholders, as such may not maintain actions to recover

possession of corporate property. Wells v. Hiskett, 288 S.W. 2d. 257 (Tex. Civ. App.

- Texarkana, 1956) .



                                         52
      Appellant cannot claim that a Texas has no jurisdiction over the property the

subject of the lawsuit when he participated in two (2) additional lawsuits in the state

of Texas, with the property being the subject of the lawsuit, Margaret Driscal v.

Tokes Adeleye, Cause No. CV52C0346688, Justice of the Peace, Precinct 5, Place 2,

Harris County, Texas (October 18, 2013 - April 14,2014, as a Defendant) and Tokes

Adeleye v. Margaret Driscal, Cause No. EV52C0348292, Justice of the Peace,

Precinct 5, Place 2, Harris County, Texas (December 17, 2013 - January 7, 2014, as

a Plaintiff) A copy of the computer generated print-out for the two (2) cases and the

answer filed by Appellant are attached as Appellee's Exhibits "3" "4" and "5"

respectively and are incorporated by reference.       In Margaret Driscal v. Tokes

Adeleye, In Cause No. CV52C0346688, Justice of the Peace, Precinct 5, Place 2,

Harris County, Texas (October 18, 2013 - April 14, 2014, as a Defendant),

Appellant's response states, "Now comes Tokes Adeleye, the owner of the property

23015 Adwick Court, Katy, Texas 77450, acting Pro se." and "The property belongs

to me and she does not have any right or legal authority over my property."




                                         53
      The testimonial evidence at the final hearing on the First Amended Original

Petition For Divorce, held on September 23,2014 and September 24,2014 pertaining

to the Courts in rem jurisdiction over the property the subject of the underlying case

was as follows:



      Q. "And did they hold themselves out to you as being married?" (RR,

Volume 1, Page 30, Line 25 and Page 31, Line 1). A. "Yes." (RR, Volume 1, Page

31 , Line 2). "They were living together." (RR, Volume 1, Page 31 , Lines 2). Q.

"And did they act as husband and wife in any capacity that you know of?" (RR,

Volume 1, Page 31, Lines 3-4). "Did they perform as though - " (RR, Volume 1,

Page 31 , Lines 4-5). A. "Yeah." (RR, Volume 1, Page 31, Line 6). Q. - "they were

husband and wife?" (RR, Volume 1, Page 31, Line 7). A. "They have children

together." (RR, Volume 1, Page 31 , Line 8). "I mean, we - 1 visited them --- I ---

I've been to their house in - in - " (RR, Volume 1, Page 31, Lines 9-10). A." -

Houston." (RR, Volume 1, Page 31, Line 12).




                                          54
      Q. Have you ever visited my house with me there in Katy? (RR, Volume 1,

Page 35, Lines 24-25). A. Yes. (RR, Volume 1, Page 36, Line 1). Q. When was

this? . (RR, Volume 1, Page 36, Line 2). A. Several times. (RR, Volume 1, Page 36,

Line 3). Q. In my house in Katy? (RR, Volume 1, Page 36, Line 4). A. Yeah.

(RR, Volume 1, Page 36, Line 5). Q. With me there in the house? . (RR, Volume 1,

Page 36, Line 6). A. Yes. (RR, Volume 1, Page 36, Line 7). When you first bought

the house, you took me there in 2006. Or 2007, when I came to the US. (RR,

Volume 1, Page 36, Lines 7-8).



      Q. Okay. You're living in Houston, Texas, now; is that correct? (RR, Volume

1, Page 32, Lines 8-9). A. Yes, I do. (RR, Volume 1, Page 32, Line 10). Q. And did

you - have you seen Mr. Adeleye and Ms. Driscal here together in Houston, Texas,

while you were here? (RR, Volume I, Page 32, Lines 14-16). A. Of course. (RR,

Volume 1, Page 32, Line 17). Q, Many Times? (RR, Volume I, Page 32, Line 18).

A. Yeah .. (RR, Volume I , Page 32, Line 19). Q. And did they have a house that

they were staying in? (RR, Volume 1, Page 32, Lines 20-21). A. Yes, in Katy . .

(RR, Volume I , Page 32, Line 22).




                                       55
      Q. Have you ever visited my house with me there in Katy? (RR Volume 1,

Page 35, Lines 24-25). A. Yes. (RR, Volume 1, Page 36, Line 1). Q. When was

this? . (RR, Volume 1, Page 36, Line 2). A. Several times. (RR, Volume 1, Page

36, Line 3). Q. In my house in Katy? (RR, Volume 1, Page 36, Line 4). A. Yeah.

(RR, Volume 1, Page 36, Line 5). Q. With me there in the house? . (RR, Volume 1,

Page 36, Line 6). A. Yes. (RR, Volume 1, Page 36, Line 7). When you first bought

the house, you took me there in 2006. Or 2007, when I came to the US. (RR,

Volume 1, Page 36, Lines 7-8).



      THE COURT: What proof do you have that the home is owned -- ,MR.

ADELEYE: Because -- THE COURT: -- by anyone other than yourself? Do you

have any documentation? Do you have any documentation? MR. ADELEYE: Not

at the moment. No. I don't have it on me THE COURT: Okay. MR. ADELEYE:

Because I borrowed money to purchase the property. (RR, Volume 1, Page 76,

Lines 22-25 and Page 77, Lines 1-6).




                                       56
      THE COURT: Did you buy the home in Katy outright? Did you pay cash

for it or pay for it? MR. ADEL YEY: Yes, I did. THE COURT: Okay. So there's

no mortgage? MR ADELEYE: There is no mortgage, but it's not my money. I

borrowed money to buy from the Company. So it's not - THE COURT: Okay.

Do you have any documentation -- MR. ADELEYE: Yes, I do. THE COURT: --

that shows that you borrowed money from - MR. ADELEYE: Yes. THE COURT:

-- the Company? MR. ADELEYE: No. No. No. I have - no. No. It's from - it was

a personal loan from Nigeria that I used. (September 24, 2014, RR3, Page 85,

Lines 1-17).




                                    57
           REQUEST TO SUPPLEMENT CLERK'S RECORD
       In preparing the Appellee's Brief, Driscal realized that several documents

germane to the appeal have been omitted from the previously filed Clerk's Record.

Contemporaneous with the filing of this Brief, Driscal is requesting a Motion to

Supplement Clerk's Record to include these documents. Rather than seek a further

extension of time to file the Brief, Driscal has elected to file it, without complete cites

to the Supplemental Clerk's Record. True and correct copies of all documents which

Driscal has requested to be added to the Clerk's Record have been attached to and

incorporated by reference to this Brief as Appellee's Exhibit's "1", "2", "3", "4" and

"5" respectively.



                      ATTORNEY'S FEES AND COST


       This suit has been brought for purposes of harassment, is in bad faith, and is

frivolous. Accordingly, and pursuant to the Tex. Civ. Prac. & Rem. Code, and Rule

13 of the Tex. R. Civ. P, Driscal prays that he be entitled to recover reasonable

attorneys' fees and cost that are expended in the defense of this appeal. Driscal is

entitled under and pursuant to CHAPTER 38 ATTORNEY'S FEES, Civil Practice

and Remedies Code, V.T.C.A., to recovery of reasonable attorney's fees, which

Driscal alleges to be at least $10,000.00, and for which amount Driscal additionally

request.

                                           58
      Driscal seeks all reasonable and necessary attorney's fees in this case which

include the following:

             (a) Preparation and Appellee's Brief of this appeal; and

             (b) Legal Research




                                         59
                                     PRAYER
       For the foregoing reasons, Driscal prays:

        I. That the original judgment of the 310TH Judicial District Court, Harris

County, Texas be in all respect AFFIRMED; and

       2.   That the Honorable Court render a judgment m favor of Driscal in

accordance with the original underlying judgment of the 310TH Judicial District

Court, Harris County, Texas; and

       3. That this Court of Appeals would uphold the ruling of the trial court; and

       4.    That all cost and attorney's fees incurred of $10,000.00, which           IS


reasonable in relation to the amount of work expended, by reason of the appeal, be

paid by Adeleye; and

       5. That Driscal have all such other and further relief to which it may show

itself to be justly entitled.

       Dated JULY 20,2015.


                                                Respectfully submitted,

                                               >;;~1~
                                               THEODORE HA      rns;;:
                                               Attorney for Appellee
                                               Texas Bar No. 00787665
                                               P.O. BOX 300833
                                               HOUSTON, TEXAS 77230-0833
                                               Telephone: (713) 660-7646
                                               Telecopier: (713) 660-0203
                                               E-mail: thaynesjr@prodigy.net


                                          60
                      CERTIFICATE OF COMPLIANCE

      As required by the Texas Rules of Appellate Procedure 52.10 (a), I certify that

I have notified or made a diligent effort to notify all parties by expedited means that

this Appellee's Brief has been filed and this Appellee's Brief contains 10,650 (ten

thousand and six hundred and fifty) words and has been prepared in a proportionally

spaced typeface using Microsoft Word 1997 in 14-point Times New Roman font for

text, which meets the typeface requirements.


      SIGNED this :;;2 0"t1t- day of      ~                      , 20 /    c;-:
                                                   «fioa-c>q
                                                  Theodore Haynes, Jr.
                                                                       ;;$
                                                  Attorney for Appellee




                         CERTIFICATE OF SERVICE


      I hereby celtify that a tlUe and correct copy of the above Appellee's Briefhas
been sent by facsimile and certified mail by depositing it enclosed in a postpaid,
properly addressed wrapper in a post office or official depository under the care and
custody of the United States Postal Service to Mr. Tokes Tosin Adeleye, 7901 Glen
Cove Lane, Stone Mountain, Georgia 30083, AppellantlRespondent Pro Se.


      SIGNED this     ~ day of                 ~                , 20 [ '     .
                                              p   d5 ~
                                               Theodore Haynes, Jr.
                                                                           ?1z"
                                               Attorney for Appellee


                                         61
                                     VERIFICATION


STATE OF TEXAS                §

COUNTY OF HARRIS              §

        BEFORE ME, the undersigned Notary Public, on this day personally appeared
THEODORE HAYNES, JR., who being by me duly sworn on his oath deposed and said that he is
the Attorney of Record for Appellee in the above-entitled and numbered cause; that he has read the
above and foregoing; and that every statement contained therein is within his personal knowledge
and true and correct.




                                                            t~-4f. ~ ~
                                                            THEODORE HAYNES, JR.



        SUBSCRIBED AND SWORN TO BEFORE ME on the
certify which witness my hand and official seal.



                                                                  's Signature

                                                           rZ0'tJHItfJ &rotASJfM-!
                                                            (No's typed or
                                                            printed name)        I
                                     My commission expires:           ~ Ilo ( 1.
                         '.        S308364                     WARRANTY DEED                                                                 l"f'~fS
                       :----
                                                                                                                                   UI.O:!   EXHIBIT No.L
            \
                  ,-,V
                  .                                     JANUARY 31~                  ~
                '-J            n ...c·                                              1...."

                               Gt-=                BTB, INC., A 'I1!XAS    ~11ON                     "f
                               _"MaiIIIII~(Iar"""'-'): 13101 NO&l1IWl!Sl' nEEWAY, SUIll! 31Z
                                                                                  HOUSTON, IIAUIS COUNI"Y, TX 77040               /

                               Gtamee:             LONG11laY CARl!, INC.                                    ,                  /.;.J..-

                               CoosidenlloG:
                               TEN AND NOiloo DOB t,IlS ($10.00) AND 01HEIt VALUABUl CASH CONSIDEliAnON,
                               TBB lIECIiIl"I' AND SUFFICIIiNCY Ol' WBICB IS IIIiIUlIIY ACJO«)W' JIDGHD.


                               Propeny (\Du ID emv_1III1 wunaty:

                               nus DI!I!D IS I!XECUI"I!D, DI!UVI!RI!D AND ACCI!PTI!D SUBJECT TO ALL AND
                               SINGULAIt ANY UENS SI!CURlNG TBB PAnmNT 01' ANY DEBT CREATED 0&
                               ASSUMED IN CONNllCl1ON BI!IIEWlI1l AND D!!SCRmED III!III!IN, AD VALOIlI!M
                               TAXI!S FOR TBB CllUI!NT AND ALL SUBSEQ1lI!NT YI!AJIS, TAXI!S FOil
                               SUBSI!Q1lI!NT ASSI!SSllfNTS I'OJl TBB CllUI!NT AND PilOIl YI!AJIS DUB TO
                               CHANGES IN LAND USAGII, OWNl!RSBll', 0& JIOIB, ZONING O&DINANCI!S AND
                               unurY DISTilCT ASSI!SSMI!NTS, IF ANY, Ai'l'lJCAIIUj TO AND 1!NfOlICI!ABLi!
                               AGAINST TBB ABOVI! DI!SCRII!!ID PIOl'I!R.TY, AND ALL VALID I!ASI!MI!NTS,
                  11           RI!STRICl10NS, IlI!SI!IlVAnONS, NINI!IlAL IlI!SI!IlVAnONS AND MAINTENANCE FUND
                               LIENS, IF ANY, APPUCABLB TO AND I!tIFOPCI!ABJ R AGAINST TBB ABOVI!
                  G            DI!SCRIBI!D PIlOPI!PTY AS SHOWN BY TBB PFCO!!DS 01' TBB COUNI"Y CU!RX OP
                               TBB COUNTY IN WHICH SAID IlI!AL PIOl'I!PTY IS LOCATED.

                                         GraIIIOr ior Il1o _lIII1l1Objoct ID I l 1 0 ' - ' - from l1li1 ........... lD .....eyaou
                                l1li1 waaaaI)', FI"II, ..u..11111 .....oyalD o.-lIIo~, 10&- wiIIllllllll1liD&111ar Il1o riibll
                                l1li1 _ _ _ Ia Illy wIIo """",,,'II_ ID ...... l1li1_ illD GnoIoo, 0 . - ' , ............
                                lIII1 ...ipa forovor. _         ....... _ 1 I I I 1 _', 1IIIn, OUCIIfOn, - . ............
                                l1li1 Ulipa ID watrlll& l1li1 forovor  del..,.,
                                                                              III l1li1 IiD&1IIar Il1o ~ ID Gtamee l1li1 Gtamee',
                                IUccessol"S l1li1 ...ipa aplDa fNerJ _ _or Iswfill1y dalmiD& or ID claim Il1o ....,. or any
                                part lIlereaf.

                                         Whoa IhiI Deed II ... ""t'"
                                                                   by IlIOn _ """ ponoa, or _           Il1o Gtamee ia more _ """
                                person, III. instrumoa& obaII rail u Ihou&h porIiaool vodll, IlOlIIII l1li1 proIIDIIIII wore lIf.elar-.--J;R;J,o'""b
                                       h-e            , i"..,
                                                  ......! s~___ Deputy
                 •
                                                                                        5\ 1-72-3\90
                                                 (CwpGn&II A •   i wL 1pn   0
                     STATi! 01' 'I'EXAS             I
                                      HARRIS        I
                     ~~ ~         ----------        i
                                                                       .=== day of      JANUhilY   • 1997,
                                                                                            ofBTH, INC.,




                                                                  P&Ei'.uED BY THB OFFICE 01':

                                                                 _       Butte WWom CallI. DIf&
                                                                  II: I'nppie                                                                                                                   .J i   I -, '-- J'tUU
                                                                                                                                               At ~ fi,t.LQ-es.
                                                           WATER DISTRICT NOTICE                             lHI.l ~G£.~C1 *28                 EXHIBIT NO.~
                          S30B42S
                                                                                                                                      111.00
                         JVO\l C. t:" -
                  The real property described herein, which you are about to purchase is loc~ted
                  in the CIMMARRON MUNICIPAL UTILITY DISTRICT.                                 The district has taxing
                  authority sep~rate f com any other taxing authority, an~ may, subject to voter
                  approval. issue an unlimited amount of bonds and levy an unlimited rate of
                  tax in payme nt of such bonds. As of this date. the rate of taxes levied by
                  the district on real property located in the district is $1.30 on each
                  $100 . 00 of assessed valuation. If the district has not levied taxes. the most
                  recent projected rate of debt service tax, as of this date. is $1.30 on each
                  $100.00 of assessed valuation. The total amount of b onds which has bee n
                  approved by ~he voters and which have been or may. at this date . be issued is
                  $40.6 1 0.000.00, and the aggregate initial principa l amounts of all bonds
                  issued for one or more of the specific facilities of the district and payable
                  in whole or in part from property taxes is S14,510,000.00.

                  Th~ district has the authority to adopt and impose a sta ndby fee on property
                  in the district that has water, sewer or drainage facilities and services
                  available but not connected, and which does not have a house, building or
                  other improvement located thereon and does not substantially utilize the
                  utility capacity available to the property.     Th e district may exercise the
                  authority without holding an election on the matter.        AS of this date. the
                  most re c ent amount of the standby fee is S-O - .  An u n paid standby fee is a
                  pers o nal obligation of the person that own e d the property at the time of
                  imposition and is secured by a lien on the property . Any person may request a
                  c ertificate from the district stating the amount . if any . of unpaid sta.ndby
                  fees on a tract of property in the district.

                  The purpose of this district is to provide water, sewer, drainage or flood
                  control facilities and services wi chin the district t h rough the issuance of
                  bonds payable in whole or in part from property taxes.       The COSt of these
                  utility facilities is not included in the ~ u rchase price of your property,
                  and these utility facilities are owned or to be cwned by the district.



          \   ,   The legal description o f
                  LOt ls ) 60, in Block 3 of
                  in Harris County, Texas ,
                                                         th@ pro perty which you are acquiring is as follows :
                                                         GOVERNOR'S PLACE, SECTION ~UR t4l, a subdivision
                                                         according t o the map or plat thereof, recorded at                            D
                  Fi lm Code No. 353011, of              the Map Records of Harris County, Texas .
          1(\

                   BY,-,,=l4~'{~)[J~1iJ!U                                                                                         511-7Z~3461

                  STATE OF TEXAS

                  COUNTY OF Harris

                     This instrument was acknowledg d before me on th 31 day of
                    JANUARY       .19~by BTH . ln ..     DAVID A. = 0 , VICE-PRESIDENT.


                                                              I   in and for the State of Texas-




                  STATE OF TEXAS

                  COUNTY OF Harris

                     Thii, instrument was acknowledge   before me on the ~ay     of
                  :1 Q1?n"lM~f 19~ by ADEl                E TOKES. C.E.O. of lONGTERM CARE. INC ..




                                                    AFTER RECORDING RETURN TO :

                                                   lONGTERM CARE. INC.
                                                   CIO ADEYEKE TOKES
                                                   23015 ADWICK COURT
                                                   KATY. TX 77450



                                                    GF# 9628242670




                     '"
                     "
                     c-
                      ,                                                       FEB    4 1997
                     C'
                     ~.
                     "-
                     c·
                                "
                                                                                e'- (f~~
                                                                                     ........""""
                                                                                     -.      """ """




Any provision herein which restrict the sale, rental or usc of the described Real Property because of color or I'ace is invalid and
unenforceable under the Federal Law. Confidential information may have been redacted from the document in compliance with
the Pub lic Information Act.


A Certified Copy
Attest: 6/18/2015
Stan Stanart, County Clerk
Harris County, Texas
711112015                                             Harri s County JP Public Access -- Case Information Query




                                                                                                                  Aep~S
                                                                                                                  EXHIBIT NO.2-




       Case Summary for EV52C0348292 as of July 11, 2015 10:23:32 AM :


            General Case Information
            Case Number:                     EV52C0348292
            Court Info:                      Click here to visit court web site.
            Style of Case:                   TOKES ADELEYE VS . MARGARET DRISCAL
            Filed Date:                      December 17, 2013
            Case Status:                     DISMISSED
            Disposition:                     DISMISSED PLAINTIFF NOT PRESENT
            Disposition Date:                January 07, 2014
            Judgment Date:                   January 07, 2014




            Civil Information
            Nature of Claim:                 EVICTION POSSESSION & RENT-1 DEF-IN COUNTY SERVICE
            Claim Amount:                    $0.00




http://web.jp.hctx.ret/CaselnfofGetCaselnfo?case=EV52C0348292                                                                     114
7/11/2015                                            Harris County JP Public Access . . Case Information Query




            Party Information

            Party Name:                     ADELEYE , TOKES
            Party Type:                     PLAINTIFF

            Party Name:                     DRISCAL, MARGARET
            Party Type:                     DEFENDANT




            Event Information

            Event Description:              NonJury Trial
            Event Date/Time:                January 07, 201404:00 PM
            Completion:                     DISMISSED
            Completion Date:                January 07, 2014




http://web.jp.hctx.neVCaselnfo/GetCaselnfo?case=EV52C0348292                                                     214
7/1112015                                             Harris County JP Public Access -- Case Information Query




            Payment Information

            Payment Date:                    December 17, 201 3
            Amount:                          $111 .00
            Payment Type:                    MONEY ORDER
            Transaction Type:                FILING FEE
            Receipt Description:             FILING FEE
            Payor Name:                      ADELEYE , TOKES




http://lNeb.jp.hctx.neVCaselnfoiGetCaselnfo?case=EV52C0348292                                                    3/4
711112015                                                 Harris County JP Public Access -- Case Information Query




            Filing Information

            Filing Description:                 PETITION FILED
            Date Added:                         December 17, 2013

            Filing Description:                 COURT COST $41.00
            Date Added:                         December 17, 2013

            Filing Description:                 EV-CITATION-RENT
            Date Added:                         December 17,2013




            Bond Information




            Judgment Information




        Disclaimer

        Although Harris County Justice of the Peace Courts make every effort to ensure that information
        provided is accurate, neither Harris County nor any agency , officer, elected official or employee of
        Harris County , warrants the accuracy, reliability, or timeliness of any information on this web site and
        shall not be liable for any losses caused by such reliance on the accuracy, reliability or timeliness of
        such information, including, but not limited to incidental and consequential damages . This publication
        is provided "as is" without warranty of any kind, either expressed or implied, including, but not limited
        to, the implied warranties of merchantability, fitness for a parti cular purpose or non-infringement.

        Any person who relies on information obtained from this website does so at his or her own risk . In
        addition, nothing contained within this web site is an official record of Harris County or the elected
        officials responsible therefore. All official records of Harris County and the offices of countywide
        elected officials are on file in their respective offices and may be reviewed by the public at those
        offices .

        Please note: Because case status may change at any time, the case information displayed may not
        be accurate. If you have any questions about the case status shown, you should verify the
        information with the official case record.




http://web.jp.hctx.netlC aselnfolGetC asetnfo?case= EV52C 0348292                                                    414
7/1112015                                             Harris County JP Public Access·- Case InfOfmation Query




       Case Summary for CV52C0346688 as of July 11, 201511:26:18 AM:


            General Case Information
            Case Number:                     CV52C0346688
            Court Info:                      Click here to visit court web site.
            Style of Case:
            MARGARET DRISCAL VS . TOKES ADELEYE DBA LONGTERM CARE ET
            Filed Date:                      October 18, 2013
            Case Status:                     DISPOSED
            Disposition:                     DISMISSED PER PLAINTIFF
            Disposition Date:                April 14, 2014
            Judgment Date:                   April 14, 2014




            Civil Information
            Nature of Claim:                 SMALL CLAIMS MONEY DAMAGE-2 DEFENDANTS - IN CO. SERVICE
            Cl aim Amount:                   $0.00




 http://web.j p.hctx.reVCaselnfoiGetCaselnfo?case=CV52C0346688                                                  115
711112015                                            Harris County JP Publ ic Access -. Case Information Query




            Party Information

            Party Name:                    DRISCAL, MARGARET
            Party Type:                     PLAINTIFF

            Party Name:                    TOKES ADELEYE DBA LONGTERM CARE
            Party Type:                    DEFENDANT

            Party Name:                     GEORGINA VAN CAMP DBA KELLER WlLLlA
            Party Type:                     DEFENDANT




            Event Information

            Event Description:              Answer Due
            Event DatelTime:                November 01 , 201304:00 PM
            Completion:                     EXECUTED-SERVED
            Completion Date:                November 21, 2013

            Event Description:              Answer Due
            Event DatelTime:                December 02 , 201304:00 PM
            Completion:                     ANSWERED PRO SE
            Completion Date:                December 02 , 2013

            Event Description:              NonJury Trial
            Event Date/Time:                May 05, 2014 08:00 AM
            Compl etion:                    DISMISSED
            Completion Date:                April 14, 2014




http://web.jp.hctx.neVCaselnfoiGetCaselnfo?case=CV52C0346688                                                     215
7/11/2015                                            Harris COUlty JP Pt.biic Access -- Case Information Query




            Payment Information

            Payment Date:                   October 18, 2013
            Amount:                         $184.00
            Payment Type:                   MASTERCARDNISA
            Transaction Type:               FILING FEE
            Receipt Description:            FILING FEE
            Payor Name:                     DRISCAL, MARGARET




http://web.jp.hctx.neVCaselnfoiGetCaselnfo?case=CV52C0346688                                                     3/5
7/11/2015                                             Harris County JP Public Access .- Case Information Query




            Filing Information

            Fil ing Description:             PETITION FILED
            Date Added:                      October 18, 2013

            Filing Description:             COURT COST $44.00
            Date Added:                     October 18, 2013

            Filing Description:              CV-CITATION-MONEY DAMAGES
            Date Added:                      October 18,2013

            Filing Description:              CITATION SERVED
            Date Added:                      November 01 , 2013

            Filing Description:              CITATION SERVED
            Date Added:                      November 21 , 2013

            Filing Description:             ANSWER FILED
            Date Added:                      December 02, 2013




            Bond Information




            Judgment Information




        Disclaimer

        Although Harris County Justice of the Peace Courts make every effort to ensure that information
        provided is accurate , neither Harris County nor any agency, officer, elected offiCial or employee of
        Harris County , warrants the accuracy , reliability , or timeliness of any information on this web site and
        shall not be liable for any losses caused by such reliance on the accuracy, reliability or timeliness of
        such information, including, but not limited to incidental and consequential damages. This publication
        is provided "as is" without warranty of any kind, either expressed or implied, including, but not limited
        to, the implied warranties of merchantability, fitness for a particular purpose or non-infringement.

        Any person who relies on information obtained from this website does so at his or her own risk. In
        addition, nothing contained within this web site is an official record of Harris County or the elected
        officials responsible therefore. All official records of Harris County and the offices of countywide
        elected officials are on file in their respective offices and may be reviewed by the public at those
        offices .

http://web.jp.hctx .neUCaselnfolGetCaselnfo?case=CV52C0346688                                                         415
7/1112015                                            Harris COLnty JP Public Access -- Case Information Query


        Please note: Because case status may change at any time, the case infonnation displayed may not
        be accurate. If you have any questions about the case status shown, you should verify the
        infonnation with the official case record.




http://web.ip.hctx.neUCaselnfoiGetCaselnfo?case=CV52C0346688                                                    5/5
                                                  forPe{;t.Li£E 'S
                                                 EXHIBIT   NO.~


                          THE STATE OF TEXAS: IN THE JUSTICE PEACE PRECINT 5 PLACE 2
                          16715 CLAY ROAD SUITE 7, HOUSTON TEXAS 77084-4089

 11/23/2013




 Margaret Driscal (Plaintiff)

Vs                                         Case Number CV52C0346688.

Tokes Adeleye (Defendant)




Now comes Tokes Adeleye , the owner of the property 23015 Adwick Court, Katy ,TX 77450 acting Pro se

RESPONSE OR ANSWER.

 The plaintiff , Margaret Egun Date of Birth 11/26/1956. Aka, MargaretDriscal, Aka Margaret Segun
Date of birth 10/26/1956 is a guest on my property.

     1.   There is no verbal or written lease agreement.
     2.   The plaintiff does not pay rent; and has never paid any rent to me .
     3.   I allowed the plaintiff to reside for free in exchange for cutting the grass and good housekeeping
     4.   The plaintiff does not have any legal right on my property.
     5.   The $600.00 she paid was voluntary. It gave her exclusive right to use to use the swimming pool
          and tennis court in the community. (money was paid directly to the Community Association)
     6. I am not aware and did not approve of any repairs or maintenance that cost or totaled $9000.00




CONCLUSION. The plaintiffs lawsuit or claim is frivolous. The property belongs to me and she does not
have any right or legal authority over my property. She is a guest and not a tenant_There is no legal
contract. I can bring anybody of my choice to inspect my property .
The plaintiff came with unclean hands to perpetrate fraud on this honorable court and me the
defendant. Her actions, are malicious and should not be rewarded.
· 1pray that this honorable court dismiss the plaintiffs cla im and reward me the defendant whatever the
court deem necessary for punitive and malicious acts.




 1 0 ')1      & L G-III    LO V E    LN
  S'I> N'- rf\